Filed Pursuant to Rule 424(b)(3) Registration No.: 333-168378 BIOCANCELL THERAPEUTICS INC. PROSPECTUS SUPPLEMENT NO. 6, DATEDNOVEMBER 8, 2011 TO PROSPECTUS DATEDAPRIL 13, 2011 This prospectus supplement supplements our prospectus dated April 13, 2011, relating to the resale, from time to time, by certain stockholders or their pledgees, donees, transferees, or other successors in interest, ofup to 10,936,747 shares of our common stock. We will not receive any proceeds from any such sale of these shares. This prospectus supplement is being filed to include the information set forth in the Quarterly Report on Form 10-Q filed on November 7, 2011, the Current Report on Form 8-K filed on November 7, 2011 and the Current Report on Form 8-K filed on November 8, 2011, which are set forth below. Our common stock is listed on the Tel Aviv Stock Exchange under the ticker symbol “BICL.” OnNovember 7, 2011, the last reported sale price per share of our common stock was 1.386 NIS (approximately $0.38) per share. Investing in our securities involves a high degree of risk. Before investing in any of our securities, you should read the discussion of material risks in investing in our common stock. See “Risk Factors” on page5 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1:SEPTEMBER 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53708 BIOCANCELL THERAPEUTICS INC. (Exact name of Registrant as specified in its charter) Delaware 20-4630076 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Beck Science Center, 8 Hartom St, Har Hotzvim, Jerusalem, Israel (Address of principal executive offices) (Zip Code) 972-2- 548-6555 (Registrant’s telephone number) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer", "accelerated filer” and “smaller reporting company” (Check one): Large accelerated Filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of the registrant’s shares of common stock outstanding was 26,685,022 as ofNovember 6, 2011. BIOCANCELL THERAPEUTICS INC. FORM 10-Q TABLE OF CONTENTS PARTI — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations for the three months andnine months endedSeptember 30, 2011 and 2010 and from inception through September 30, 2011 3 Consolidated Statements of Cash Flows for the nine months endedSeptember 30, 2011 and 2010 and from inception throughSeptember 30, 2011 4 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.
